                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5    ARRON GOODIN,                                          CASE NO. 19-cv-08285-YGR
                                   6                    Plaintiff,
                                                                                               ORDER RE: MOTION FOR TEMPORARY
                                   7              vs.                                          RESTRAINING ORDER
                                   8    MORGAN GIULIANELLI, ET AL.,                            Re: Dkt. No. 5
                                   9                    Defendants.

                                  10             Plaintiff Arron Goodin has filed suit against defendants Morgan Giulianelli, Alana Joy
                                  11   Kylow, and Krystyl Baldwin, asserting a single cause of action under the Lanham Act, 15 U.S.C.
                                  12   section 8131. Currently pending before the Court is plaintiff’s ex parte motion for a temporary
Northern District of California
 United States District Court




                                  13   restraining order, in which plaintiff seeks an order requiring that (i) defendants transfer the domain
                                  14   www.arrongoodin.com to plaintiff and (ii) the domain remain in a locked status with the
                                  15   registrar. Plaintiff further requests that the Court order defendants to show cause why a
                                  16   preliminary injunction should not issue granting this same relief during the pendency of this
                                  17   litigation or until permanent injunctive relief may be ordered.
                                  18             As an initial matter, the Court notes that a plaintiff generally is required to give notice to a
                                  19   defendant before seeking a temporary restraining order, with limited exceptions that do not apply
                                  20   here. See Fed. R. Civ. P. 65(b)(1). Plaintiff’s counsel indicates that they emailed copies of the
                                  21   complaint and moving papers to defendants. There is no evidence, however, that defendants
                                  22   received these documents. Accordingly, and out of an abundance of caution, plaintiff is hereby
                                  23   ORDERED to personally serve each of the defendants with copies of the complaint and moving
                                  24   papers.
                                  25             Further, defendants are hereby ORDERED TO SHOW CAUSE why a temporary restraining
                                  26   order should not issue in light of the allegations in the complaint, and given that the statute
                                  27   pursuant to which plaintiff brings his claim, titled “cyberpiracy protections for individuals,”
                                  28   provides, in relevant part:
                                              Any person who registers a domain name that consists of the name of another
                                   1          living person, or a name substantially and confusingly similar thereto, without
                                   2          that person’s consent, with the specific intent to profit from such name by selling
                                              the domain name for financial gain to that person or any third party, shall be liable
                                   3          in a civil action by such person.

                                   4
                                       15U.S.C. § 8131(1)(a). The briefing schedule on the motion shall proceed as follows:
                                   5
                                                 defendants must file their response to this Order and the motion no later than
                                   6
                                                  December 27, 2019; and
                                   7
                                                 plaintiff may file a reply in support of his motion no later than 9 a.m. on December 31,
                                   8
                                                  2019.
                                   9
                                              A hearing on the motion is hereby set for 9:00 a.m. on Friday, January 3, 2020, in
                                  10
                                       Courtroom 1 of the United States Courthouse located at 1301 Clay Street in Oakland, California.
                                  11
                                       If defendants submit proof that the domain at issue has been transferred to plaintiff or shut down,
                                  12
Northern District of California




                                       the suit shall proceed on a normal course and the hearing will be taken off calendar.
 United States District Court




                                  13
                                              Plaintiff shall serve defendants with this Order immediately, but in no event later than
                                  14
                                       December 21, 2019, and file proof of the same.
                                  15
                                              IT IS SO ORDERED.
                                  16

                                  17
                                       Dated: December 20, 2019
                                  18                                                             YVONNE GONZALEZ ROGERS
                                                                                            UNITED STATES DISTRICT COURT JUDGE
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
